Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In view of the claim amendments the claim rejections under 35 U.S.C. 112(b) have been withdrawn.
	The examiner suggestions: the applicant may argue regarding the step of “triggering display …” however, the step is still considered as a broad step, because the display displays an AR object when location of a user satisfies the condition of the real-world physical area. The prior art triggers a display to show frame “b” when the camera located at a frame “c” with respect to real-world frame “w”, see fig. 1 of Wangsiripitak. Therefore what are the main factors that distinguish between the triggering display … with fixed locations … versus the cited prior art teachings, e.g., take a look at a well-known navigation system that triggers display to illustrate messages/information/graphics at vicinity of a location. 
Independent claims 12 and 16 are recited similar and broader features as claim 1.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ard et al., US 2017/0345167 A1, hereinafter Ard, and further in view of “Avoiding moving outliers in visual SLAM by tracking moving objects” Somkiat Wangsiripitak and David W Murray 2009 IEEE International Conference on Robotics and automation (submitted by Applicant), hereinafter Wangsiripitak.

Claim 1. 
Ard teaches a method, comprising: receiving a representation of a real-world scene captured by a user using a mobile device, the real-world scene being a portion of a real-world physical area (see fig. 1 and [0027] discloses in fig. 2 illustrates a map 200 of a user's pathway 260 through a sculpture park while wearing a mixed-reality headset 110 (shown in FIG. 1). The depicted sculpture park comprises a number of different sculptures 210, 220, 230, 240, including sculpture 120 from FIG. 1. Additionally, the map 200 depicts various key frames 250 that are generated by the mixed-reality headset 110 as the user 100 walks along the user's pathway 260. As used herein, key frames 250 comprise visual samples that the mixed-reality headset 110 gathers from an environment to establish a coordinate frame. For example, the key frames 250 may comprise image data and geolocation data that is received and processed by a camera within the mixed-reality headset 110 as the user 100 walks along the pathway 260); 
comparing the representation of the real-world scene with a portion of a model of the real-world physical area (Ard uses SLAM tracking systems and obviously it’s associated with real world coordinate systems, e.g., in fig. 1 illustrates a perspective view of a user 100 viewing a sculpture 120 (i.e. a real-object with a location). The mixed-reality headset 110 is capable of tracking the user's surroundings and displaying three-dimensional images that overlay the real-world environment of the user 100, see [0025]. And at [0029] discloses the user 100 is capable of generating mixed-reality element (e.g., 222) that is associated with a particular sculpture (e.g., 220). The examiner believes the user 100 must be in that vicinity in order to anchor mixed-reality elements 222 for the particular sculpture, therefore it would have been obvious to one of ordinary skill in the art to recognize this process as comparing of different locations/positions. Also see Ard at [0008] discloses using an anchor graph within a mixed-reality environment. These methods include acts for identifying a first device with a stored first anchor graph and for detecting when the first device is within a predetermined proximity to a first physical location. Then, in response to detecting that the first device is within the predetermined proximity, a first anchor vertex and a first anchor edge are transmitted to the first device. The first anchor vertex comprises at least one first key frame, a first mixed-reality element, and at least one first transform connecting the at least one first key frame to the first mixed-reality element. The first anchor edge comprises a transformation connecting the first anchor vertex to another anchor vertex. [0009] discloses using an anchor graph within a mixed-reality environment. These methods include a first user device communicating, to a server, location data associated with a location of the first user device. The first user device then receives, in response to the communication, a first anchor vertex that is within a predetermined proximity to the first device and a first anchor edge. The first anchor vertex includes at least one first key frame, a first mixed-reality element, and at least one first transform connecting the at least one first key frame to the first mixed-reality element. The first anchor edge comprises a transformation connecting the first anchor vertex to another anchor vertex); 
the model of the real-world physical area being based on a real-world coordinate space; localizing the mobile device with an augmented reality (AR) anchor based on the comparison, the AR anchor being associated with a coordinate space of the AR anchor, the coordinate space of the AR anchor being independent of the coordinate space of the model of the real-world physical area; and triggering display of an AR object associated with the model of the real-world physical area within the mobile device based on a reconciliation of the coordinate space of the real-world physical area, the coordinate space of the AR anchor, and a coordinate space of the AR object. 
But, Wangsiripitak teaches the model of the real-world physical area being based on a real-world coordinate space; localizing the mobile device with an augmented reality (AR) anchor based on the comparison, the AR anchor being associated with a coordinate space of the AR anchor, the coordinate space of the AR anchor being independent of the coordinate space of the model of the real-world physical area, see fig. 1

    PNG
    media_image1.png
    186
    415
    media_image1.png
    Greyscale

Illustrates at least three coordinate systems which are being independent of each other. The coordinates of the camera at frame c may be considered as the coordinate space of the AR anchor, because an object frame b can be seen at that viewing angle.  
See Wangsiripitak’s fig. 4 illustrates an occlusion masking but also can be interpreted it as triggering display of an AR object associated with the model of the real-world physical area within the mobile device based on a reconciliation of the coordinate space of the real-world 
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wangsiripitak into teachings of Ard in order to provide a method of including information about camera pose from monocular visual SLAM into an 3D objects tracker, which in turn is used to prevent SLAM (i) incorporating moving features into its map and (ii) deleting features that are known to be occluded by objects.

Claim 2. 
Ard teaches the method of claim 1, further comprising: determining a location of the AR object with respect to the location of the mobile device based on the location of the AR object with respect to a location of the AR anchor. See [0032] discloses an anchor map 300 comprises digital data that maps mixed-reality elements (e.g., 130) to locations within the real world. The anchor map 300 depicted in FIG. 3 is merely exemplary and is simply being provided for the sake of discussion. One of skill in the art will understand that in practice an anchor map comprises a different form, function, and structure than the visual anchor map 300 that is currently depicted. [0033] In addition to the elements depicted within the map 200 of FIG. 2, the anchor map 300 also depicts a first anchor vertex 320, a second anchor vertex 330, a third anchor vertex 340, a fourth anchor vertex 350, and a fifth anchor vertex 360. Each anchor vertex comprises a first set of one or more key frames (e.g., key frames 322a, 322b, 322c), a mixed-reality element (e.g., mixed-reality element 130), and at least one transform (e.g., transform 324) connecting at least one key frame (e.g., key frame 322a) to the mixed-reality element (e.g., mixed-reality element 130).

Claim 3. 
Ard teaches the method of claim 1, wherein the AR object has a fixed location relative to an origin at a fixed location within the model of the real-world. See [0031] FIG. 3 illustrates an anchor map 300 corresponding to the user's traversed pathway 260 through the sculpture park of FIG. 2, starting from location 310. FIG. 3 also depicts the key frames 250, mixed-reality elements 130, 212, 222, 232, 242, and various other anchor map elements proximate the user's pathway 260.

Claim 4. 
Ard teaches the method of claim 1, wherein the AR object has a fixed location relative to a location of the AR anchor, the location of the AR anchor is fixed relative to an origin within the model of the real-world. See [0031] FIG. 3 illustrates an anchor map 300 corresponding to the user's traversed pathway 260 through the sculpture park of FIG. 2, starting from location 310. FIG. 3 also depicts the key frames 250, mixed-reality elements 130, 212, 222, 232, 242, and various other anchor map elements proximate the user's pathway 260.

Claim 5. 
Ard teaches the method of claim 1, further comprising: determining a location of the AR object relative to the location of the mobile device based on a location of the AR object relative  See [0031] FIG. 3 illustrates an anchor map 300 corresponding to the user's traversed pathway 260 through the sculpture park of FIG. 2, starting from location 310. FIG. 3 also depicts the key frames 250, mixed-reality elements 130, 212, 222, 232, 242, and various other anchor map elements proximate the user's pathway 260.

Claim 6. 
Ard teaches the method of claim 1, wherein the associating the location of the mobile device includes determining a distance of the mobile device from the AR anchor and a direction the mobile device is facing with respect to the AR anchor. See [0008] discloses methods for using an anchor graph within a mixed-reality environment. These methods include acts for identifying a first device with a stored first anchor graph and for detecting when the first device is within a predetermined proximity to a first physical location. Then, in response to detecting that the first device is within the predetermined proximity, a first anchor vertex and a first anchor edge are transmitted to the first device. The first anchor vertex comprises at least one first key frame, a first mixed-reality element, and at least one first transform connecting the at least one first key frame to the first mixed-reality element. The first anchor edge comprises a transformation connecting the first anchor vertex to another anchor vertex.

Claim 7. 
Ard teaches the method of claim 1, wherein the real-world scene is a first real-world scene, the location is a first location, the AR anchor is a first AR anchor, the method further comprising: detecting movement of the mobile device from the first location to a second See figs. 2-3. And discloses at [0027] FIG. 2 illustrates a map 200 of a user's pathway 260 through a sculpture park while wearing a mixed-reality headset 110 (shown in FIG. 1). The depicted sculpture park comprises a number of different sculptures 210, 220, 230, 240, including sculpture 120 from FIG. 1. Additionally, the map 200 depicts various key frames 250 that are generated by the mixed-reality headset 110 as the user 100 walks along the user's pathway 260. As used herein, key frames 250 comprise visual samples that the mixed-reality headset 110 gathers from an environment to establish a coordinate frame. For example, the key frames 250 may comprise image data and geolocation data that is received and processed by a camera within the mixed-reality headset 110 as the user 100 walks along the pathway 260.

Claim 8. 
Ard teaches the method of claim 1, wherein the AR object is displayed within an image of a portion of the real-world physical area captured by the mobile device. See [0028].

Claim 9. 
Ard teaches the method of claim 1, wherein the representation of the real-world scene is an image of at least a portion of a real-world physical area. See [0027] key frames and image data.


Ard teaches the method of claim 1, wherein the model is a 1:1 scale representation of a real-world physical area. See [0027] FIG. 2 illustrates a map 200 of a user's pathway 260 through a sculpture park while wearing a mixed-reality headset 110 (shown in FIG. 1). The depicted sculpture park comprises a number of different sculptures 210, 220, 230, 240, including sculpture 120 from FIG. 1. Additionally, the map 200 depicts various key frames 250 that are generated by the mixed-reality headset 110 as the user 100 walks along the user's pathway 260. As used herein, key frames 250 comprise visual samples that the mixed-reality headset 110 gathers from an environment to establish a coordinate frame. For example, the key frames 250 may comprise image data and geolocation data that is received and processed by a camera within the mixed-reality headset 110 as the user 100 walks along the pathway 260.

Claim 11. 
Ard teaches the method of claim 1, wherein the AR object is a least one of a textual object, an animation, or a model, the AR object is displayed based on an orientation of the mobile device. See [0027] FIG. 2 illustrates a map 200 of a user's pathway 260 through a sculpture park while wearing a mixed-reality headset 110 (shown in FIG. 1). The depicted sculpture park comprises a number of different sculptures 210, 220, 230, 240, including sculpture 120 from FIG. 1. Additionally, the map 200 depicts various key frames 250 that are generated by the mixed-reality headset 110 as the user 100 walks along the user's pathway 260. As used herein, key frames 250 comprise visual samples that the mixed-reality headset 110 gathers from an environment to establish a coordinate frame. For example, the key frames 250 may comprise image data and geolocation data that is received and processed by a camera within the mixed-reality headset 110 as the user 100 walks along the pathway 260.

Claims 12 and 16 are rejected with similar reasons as set forth in claim 1, above.
Claim 13 is rejected with similar reasons as set forth in claim 5, above.
Claim 14 is rejected with similar reasons as set forth in claim 6, above.
Claim 15 is rejected with similar reasons as set forth in claim 8, above.
Claim 17 is rejected with similar reasons as set forth in claim 10, above.
Claim 18 is rejected with similar reasons as set forth in claim 11, above.
Claim 19 taught by Ard at [0025] also see figs. 2-3. 
Claim 20 is rejected with similar reasons as set forth in claim 3, above.
Claim 21 is rejected with similar reasons as set forth in claim 4, above.
Claim 22 is rejected with similar reasons as set forth in claim 7, above.
Claim 23. 
Wangsiripitak teaches the method of claim 12, wherein the fixed location of the AR anchor is separate from the fixed location of the AR object. See fig. 1 the location of frame c can be a fixed location and is separate from the fixed location of the frame b.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613